COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Elder and Agee
Argued at Salem, Virginia


KIM NOVEL RANKIN
                                          MEMORANDUM OPINION * BY
v.   Record No. 3065-00-3                  JUDGE LARRY G. ELDER
                                               APRIL 9, 2002
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF LYNCHBURG
                    Mosby G. Perrow, III, Judge

          S. Jane Chittom, Appellate Defender (Public
          Defender Commission, on briefs), for
          appellant.

          Eugene Murphy, Assistant Attorney General
          (Randolph A. Beales, Attorney General, on
          brief), for appellee.


     Kim Novel Rankin (appellant) appeals from his bench trial

conviction for forcible rape of his stepdaughter in violation of

Code § 18.2-61. 1   On appeal, appellant contends the trial court

erroneously (1) admitted testimony that appellant abused his

spouse, the victim's mother, and (2) concluded the evidence was



     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
     1
       Appellant also was convicted for sexual intercourse with a
child under age thirteen, an offense also involving his
stepdaughter. Appellant challenged the sufficiency of the
evidence to support that conviction, but we denied his petition
for appeal on that ground. Thus, we do not consider in this
appeal the sufficiency of the evidence to support that
conviction.
sufficient to prove the force, threat or intimidation necessary

to support the conviction for forcible rape.     Assuming without

deciding that appellant's first assignment of error is properly

before us on appeal, we hold the admission of evidence that

appellant abused his spouse, the victim's mother, in the

victim's presence, was not error because it was relevant to the

"force, threat or intimidation" element required to prove

forcible rape.   We also hold that the evidence as a whole,

viewed in the light most favorable to the Commonwealth, is

sufficient to establish the force, threat or intimidation

necessary to support that conviction.   Thus, we affirm

appellant's conviction.

                                 A.

                     EVIDENCE OF SPOUSAL ABUSE

     Appellant contends on appeal that the trial court's

admission of his former wife's testimony of spousal abuse was

error for two reasons.    First, he contends the testimony was not

probative of any issue in the case and was highly prejudicial

"propensity" evidence.    Second, he contends that this testimony

constituted an impermissible attempt to impeach him on a

collateral matter because whether he ever hit his former wife

during their marriage was "plainly . . . collateral to the issue

of whether he forced or threatened [the victim] to make her

engage in sexual relations."    Thus, he argues, when he denied


                               - 2 -
beating his former wife on cross-examination, the Commonwealth

was required to take his answer and was not entitled to

introduce his former wife's contradictory testimony in rebuttal.

We assume without deciding that appellant preserved these

objections in the trial court and properly presented them for

appellate review.   Nevertheless, we hold the admission of the

challenged testimony was not error.

     Evidence of other bad acts or crimes is not admissible

merely to show a defendant's predisposition to commit such acts

or crimes.    See, e.g., Guill v. Commonwealth, 255 Va. 134, 144,

495 S.E.2d 489, 495 (1998).   However, "if such evidence tends to

prove any other relevant fact of the offense charged, and is

otherwise admissible, it will not be excluded merely because it

also shows him to have been guilty of another crime."     Williams

v. Commonwealth, 203 Va. 837, 841, 127 S.E.2d 423, 426 (1962).

     Under an established exception to the general rule, such

evidence is admissible "to show the conduct and feeling of the

accused towards his victim, or to establish their prior

relations."    Sutphin v. Commonwealth, 1 Va. App. 241, 245, 337
S.E.2d 897, 899 (1985).   In Morse v. Commonwealth, 17 Va. App.
627, 440 S.E.2d 145 (1994), in which the accused was charged

with marital sexual assault, we admitted evidence that the

accused "had on numerous previous occasions acted violently

toward [his wife] in demanding sexual intercourse."     Id. at 632,


                              - 3 -
440 S.E.2d at 148.   We held that evidence of the accused's prior

violence toward his wife "tend[ed] to prove that the intercourse

in question [between the accused and his wife] was accomplished

by conduct that was tantamount to a present threat of force by

[the accused] against [his wife]."      Id.   We held it also tended

to establish the wife's motivation for submitting to the demands

of the accused, "show[ing] the victim's state of mind 'as to why

she did what she did.'"   Id.

     Here, although the challenged evidence concerned

appellant's abuse of someone other than the victim, the facts

are sufficiently analogous to Morse to support admissibility of

the evidence.   Appellant's abuse of his former wife, the

victim's mother, in the victim's presence over a period of years

was probative of the victim's fear of appellant as it related to

the issue of whether appellant used "force, threat or

intimidation" against the victim to accomplish the forcible rape

for which he was on trial.   Code § 18.2-61.     The challenged

evidence was admissible for that purpose, and absent clear

evidence to the contrary, we presume that the trial court

followed the law and considered the evidence only for that

purpose.   See, e.g., Hall v. Commonwealth, 14 Va. App. 892, 902,

421 S.E.2d 455, 462 (1992) (en banc).

     For similar reasons, the challenged evidence was not barred

by the rule restricting impeachment on a collateral matter.


                                - 4 -
            A witness may be impeached on
            cross-examination by proof that he has, on a
            prior occasion, made a statement that is
            inconsistent with any testimony given by him
            on direct examination. However, if the
            subject matter is raised for the first time
            on cross-examination and is collateral to
            the issues on trial, it cannot be the basis
            for impeachment by proof of a prior
            inconsistent statement.

Waller v. Commonwealth, 22 Va. App. 53, 57, 467 S.E.2d 844, 847

(1996).    "'The test as to whether a matter is material or

collateral, in the matter of impeachment of a witness, is

whether or not the cross-examining party would be entitled to

prove it in support of his case.'"    Maynard v. Commonwealth, 11
Va. App. 437, 445, 399 S.E.2d 635, 640 (1990) (en banc) (quoting

Allen v. Commonwealth, 122 Va. 834, 842, 94 S.E. 783, 786

(1918)).

     Here, the subject matter on which the Commonwealth sought

to offer the rebuttal evidence was raised for the first time on

appellant's cross-examination rather than his direct

examination.   However, that subject matter, appellant's prior

abuse of his former wife, in the presence of her daughter, the

victim, was not collateral to the issues on trial.   As discussed

above, appellant's abuse of his former wife in the victim's

presence over a period of years was probative of the victim's

fear of appellant as it related to whether appellant used

"force, threat or intimidation" against the victim to accomplish



                              - 5 -
the forcible rape.   Appellant's former wife's testimony,

although offered in rebuttal, would have been admissible in the

Commonwealth's case-in-chief because it was probative of this

issue.   In fact, the victim herself testified on direct

examination in the Commonwealth's case-in-chief that before

appellant had intercourse with her for the first time, appellant

"had beat on [both her and her mother] before," "[w]hen he was

mad and angry and raging, which was often."   Appellant posed no

objection to this testimony.    As discussed above, both the

victim's testimony and her mother's testimony about appellant's

prior abuse of the victim's mother in the victim's presence was

relevant and admissible to prove forcible rape and was not

collateral.

                                 B.

                     SUFFICIENCY OF THE EVIDENCE

     Code § 18.2-61 provides as follows:

                If any person has sexual intercourse
           with a complaining witness who is not his or
           her spouse . . . and such act is
           accomplished . . . against the complaining
           witness's will, by force, threat or
           intimidation of or against the complaining
           witness or any other person . . . , he or
           she shall be guilty of rape.

Code § 18.2-61(A)(i).

     Appellant contends the evidence was insufficient to prove

he used "force, threat or intimidation" against the victim.    In



                               - 6 -
considering this claim, we view the evidence in the light most

favorable to the Commonwealth, granting to the evidence all

reasonable inferences deducible therefrom.    Higginbotham v.

Commonwealth, 216 Va. 349, 353, 218 S.E.2d 534, 537 (1975).     The

credibility of a witness, the weight accorded the testimony, and

the inferences to be drawn from proven facts are matters solely

for the fact finder's determination.    Long v. Commonwealth, 8
Va. App. 194, 199, 379 S.E.2d 473, 476 (1989).

     In order to prove force sufficient to support a conviction,

"[t]he force must be used to overcome the victim's will.

'There must be evidence of "some array or show of force in form

sufficient to overcome resistance."'"    Sabol v. Commonwealth, 37
Va. App. 9, 16-17, 553 S.E.2d 533, 536-37 (2001) (quoting Jones

v. Commonwealth, 219 Va. 983, 986, 252 S.E.2d 370, 372 (1979)

(quoting Davis v. Commonwealth, 186 Va. 936, 946, 45 S.E.2d 167,

171 (1947))).   "Threat,"

          [a]s used in the statute, . . . means
          expression of an intention to do bodily
          harm. Intimidation may occur without
          threats. Intimidation, as used in the
          statute, means putting a victim in fear of
          bodily harm by exercising such domination
          and control of her as to overcome her mind
          and overbear her will. Intimidation may be
          caused by the imposition of psychological
          pressure on one who, under the
          circumstances, is vulnerable and susceptible
          to such pressure.




                            - 7 -
Sutton v. Commonwealth, 228 Va. 654, 663, 324 S.E.2d 665, 670

(1985).   "This fear of bodily harm must derive from some conduct

or statement of the accused."     Sabol, 37 Va. App. at 18, 553

S.E.2d at 537.   Whether the accused used "force[, threat or

intimidation] to overcome the victim's will is a factual

question, and this Court defers to the fact finder's decision

unless plainly wrong."    Id. at 17, 553 S.E.2d at 537.

     Here, the trial court found that appellant accomplished the

intercourse which occurred when the victim was thirteen "through

fear and intimidation."   The evidence, viewed in the light most

favorable to the Commonwealth, supports that finding.

Appellant, the victim's stepfather, was the only father the

victim had ever known.    Appellant repeatedly physically and

mentally abused the victim's mother, his former wife, in the

presence of the victim and her siblings when the victim and her

siblings were small.   The victim recounted an incident occurring

before her twelfth birthday in which appellant "beat [her]

mother . . . into the head of the [brass] bed" until she began

to bleed.   Sometime before appellant had intercourse with the

victim for the first time when she was twelve, he also had

beaten the victim.   As discussed in Part A above, this evidence

was admissible as relevant to the victim's motivation for

submitting to appellant's demands.     See, e.g., Morse, 17 Va.

App. at 632, 440 S.E.2d at 148.


                              - 8 -
     Although appellant did not speak to the victim when he had

intercourse with her and apparently used no physical force

beyond what was necessary to remove her clothing, the victim

testified that she never consented to have intercourse with him

and she told him, "I don't want to do this."   Despite her verbal

protestations, appellant "continued to force himself on [her]"

"as often as possible," "[e]very chance that nobody was home."

     Before the victim was thirteen, appellant would "beat on"

her, "whip [her] with a belt and jerk [her] by [her] face."    The

victim testified that the physical abuse made her fearful of

appellant and that she thought "[t]here was nothing she could

do" when he forced himself on her.   She testified that when she

turned thirteen, appellant "continue[d] to force [her] to have

sex . . . [a]s often as he could" and that he continued to have

sex with her, "against [her] will," after she became pregnant

with and gave birth to his child, all of which occurred while

she was thirteen.

     Thus, the evidence supports the trial court's finding that

appellant "put[] the victim in fear of bodily harm by exercising

such domination and control of her as to overcome her mind and

overbear her will."   Sutton, 228 Va. at 663, 324 S.E.2d at 670.

A finding of intimidation did not require proof that appellant

expressly threatened to do bodily harm to the victim if she




                             - 9 -
failed to submit to his advances. 2    Id. at 663, 324 S.E.2d at

669-70.


     2
       Appellant contends that our holding in Bower v.
Commonwealth, 36 Va. App. 382, 551 S.E.2d 1 (2001), compels a
finding that the evidence was insufficient to prove the force,
threat or intimidation necessary to support his conviction under
Code § 18.2-61(A)(i). We disagree for two reasons.
     First, the Supreme Court granted the Commonwealth's
petition for appeal of our decision in Bower, see Commonwealth
v. Bower, No. 012220 (Va. Sup. Ct. Order of 12/20/01). Thus,
that decision presently has no precedential value. Cf. Faison
v. Hudson, 243 Va. 413, 419, 417 S.E.2d 302, 305 (1992) (holding
judgment "not final for purposes of res judicata . . . when it
is being appealed"); 21 C.J.S. Courts § 140(b), at 165 (1990)
(noting similarities in doctrines of res judicata and stare
decisis on principles of law, although recognizing that the
former relates only to issues resolved between the parties and
their privies whereas the latter applies regardless of the
identity of the parties).
     Second, Bower is distinguishable on its facts. Bower
involved an accused who was charged with animate object sexual
penetration of his thirteen-year-old daughter while she
pretended to be asleep, a charge which also required proof that
the accused used force, threat or intimidation to accomplish the
proscribed act. Bower, 36 Va. App. at 386, 551 S.E.2d at 3. In
Bower, the evidence established that the victim and her father
had a "good relationship" prior to the charged act and that "the
act was probably accomplished by surprise." Id. at 385, 390,
551 S.E.2d at 2, 4, 5. We "[found] no language in Code
§ 18.2-67.2 or other relevant statutes that creates a subclass
of victims over age twelve where evidence of intimidation, force
or threat is sufficiently proved based solely on parentage or
size differential." Id. at 391, 551 S.E.2d at 5. Because
"there was no evidence, direct or inferred, of any prior or
contemporaneous act, communication or course of conduct by Bower
that would place his daughter in fear of bodily harm," we held
the evidence was insufficient to support Bower's conviction.
Id. at 389, 551 S.E.2d at 4.
     In appellant's case, by contrast, the record was replete
with evidence of "prior . . . act[s] . . . or course of conduct
by [appellant] that would place his [step]daughter[, the
victim,] in fear of bodily harm" if she refused his efforts to
have sexual intercourse. See id. Thus, the reasoning in Bower
supports our affirmance of appellant's conviction.

                              - 10 -
     For these reasons, we affirm appellant's conviction for

forcible rape in violation of Code § 18.2-61.

                                                        Affirmed.




                            - 11 -